Citation Nr: 0632691	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1980; she also had service with the Army Reserves 
from May 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision that denied service 
connection for depression.  Since then, the issue has been 
developed as one involving a psychiatric disorder in general 
and depression and PTSD in particular.  The Board remanded 
this matter in June 2001 and August 2004, and the Board 
requested a medical expert opinion in May 2006.  The Board 
notes that the veteran has failed to appear for several 
scheduled hearings before the Board.  She twice requested 
rescheduling of Board hearings, but she ultimately failed to 
report for the last of the scheduled hearings before the 
Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  Her current psychiatric conditions, including depression 
and bipolar disorder, were not manifested during the 
veteran's brief active service and did not worsen during that 
service.  Her psychiatric conditions clearly and unmistakably 
existed prior to service and were not aggravated by service.

3.  The veteran's account of in-service sexual trauma is not 
credible and has not been corroborated.  

4.  Diagnoses of PTSD in the record are not related to a 
credible, corroborated in-service stressor or trauma.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent a letter in August 1998.  This letter preceded 
the initial adjudicative decision by the RO on the issue on 
appeal (that is, the August 1998 RO decision).  

Subsequently, the revised duties to notify and assist 
claimants took effect.  The RO sent correspondence in 
December 1998, August 2001, March 2003, January 2004, and 
September 2004; a rating decision in August 1998; a statement 
of the case in November 1998; and supplemental statements of 
the case in May 2000, December 2002, and August 2003.  All of 
these later documents discussed specific evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication in August 1998, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  The RO effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a November 2005 
supplemental statement of the case).  Indeed, the veteran has 
specifically stated on several occasions that she has no 
further evidence to submit at all and that there are no prior 
reports, statements, or documents that might be relevant to 
her claim.  Therefore, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified medical records and has examined the 
veteran several times.  The veteran has referred to 
conflicting dates of medical treatment.  But the record does 
not suggest that any relevant records from the identified 
medical providers are in fact missing.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.
 
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition on entry into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. 
§§ 1111, 1137.  This presumption of soundness, however, may 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.; see also 
VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

This case involves not only depression, but also PTSD.  
Additional considerations apply in cases involving PTSD.  
Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the newer versions of the regulation, service connection for 
PTSD required medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a).  In 1996 VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).

The veteran did not engage in combat with the enemy, nor has 
she contended such.  Therefore, her statements alone are 
insufficient to establish the occurrence of her claimed 
stressors.  Her claimed in-service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The existence of an event 
alleged as a "stressor" that results in PTSD, though not 
the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).

In Patton v. West, 12 Vet. App. 272, 280 (1999), the United 
States Court of Veterans Appeals (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See also Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau, 
supra.

In this case, the veteran further alleges that she developed 
PTSD because of in-service sexual trauma.  In PTSD cases 
where a claimant alleges sexual trauma, several other 
considerations apply over and above non-sexual trauma/assault 
PTSD cases.  Even where official service department records 
do not show that the alleged abuse occurred, given the nature 
of this claim, the provisions of 38 C.F.R. § 3.304(f)(3), 
regarding claims based on personal assault and the method of 
developing such cases, are applicable.  In addition to 
service records, alternative evidence must be sought.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes after a claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to, requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim based on in-service personal 
assault without first advising a claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and providing a claimant an 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.  VA may submit any 
evidence received to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board is mindful that veterans claiming service 
connection for PTSD due to in-service personal assault face 
unique problems documenting their claims.  Since assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

After all the relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The question of a "stressor" also involves credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  There must be credible supporting evidence that a 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran has stated that she was raped during her brief 
period of active duty in 1980.  In a September 2004 stressor 
letter, she wrote that after she had been found to be 
pregnant, she was raped by a sergeant in a dormitory 
basement.  She also wrote that she had suppressed the 
incident for years and that she had finally told her 
therapist at a veterans' center in Houston.  She has also 
contended that her psychiatric conditions were aggravated by 
active service and by alleged service in the Army Reserve.  
She has also indicated that she has difficulty remembering 
specific dates, as noted in her January 1999 letter to the 
RO.  

However, medical records received from the U.S. Department of 
Labor's Job Corps program indicate that the veteran had had 
depression or excessive worry and nervous trouble in January 
1979, that is well over one year prior to service.  In that 
same record, she reportedly had had to take a rape 
examination. The veteran has maintained later that she was 
first treated in 1979 while in service.  However, this is 
inconsistent with the actual date of her brief service and 
the documented evidence of treatment prior to service while 
with the Job Corps.  (The Board notes that there have been 
various other inconsistencies in the veteran's descriptions 
of the dates and durations of her service.)  The Job Corps 
evidence is clear and unmistakable evidence that the veteran 
entered service with a pre-existing psychiatric disorder.  
38 U.S.C.A. § 1111.

During the veteran's active service in January and February 
1980, there is no mention of any psychiatric symptoms.  Nor 
is there any evidence of any behavioral changes, any 
counseling, or any reports that might be useful in 
corroborating her account of military sexual trauma.  She was 
discharged from service in February 1980 because of a 
pregnancy that had started prior to service.  There is no 
indication whatsoever that the veteran's pre-service 
psychiatric condition worsened during service.  There was no 
in-service psychiatric treatment, no reported symptoms, or 
mention of a psychiatric condition a any time during this 
brief period of active service.  The Board concludes that 
here is sufficient clear and unmistakable evidence that the 
pre-existing psychiatric condition was not aggravated in 
service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.
 
After her brief period of active service in early 1980, the 
veteran went to a junior college, but stayed for only one 
semester (according to a history compiled on an August 2002 
VA psychiatric examination).  She then worked at a VA medical 
facility, but only for six months.

The veteran has stated that she was hospitalized at a VA 
facility in 1980.  However, research by that facility was 
unable to locate records of any such treatment according to a 
patient profile at that facility.  

Indeed, her first hospitalization at that facility was in 
January 1990 for drug abuse, organic mood disorder due to 
drug abuse, and personality disorder with dependent 
personality traits.  Stressors included a rape that had 
occurred two months earlier.  The veteran also reported that 
her symptoms of depression and anxiety had been 
"progressively getting worse for the last three years."  
She dated the onset of symptoms to a stressful family matter 
that had occurred five years earlier, not to any aspect of 
her active service.  Although she described other sexual 
traumas, she did not mention any sexual trauma or incident 
from active service.  

In May 1990, the veteran appears to have attempted to enlist 
in the Army Reserve.  On a May 1990 examination, there were 
no psychiatric abnormalities, and the veteran denied any 
prior psychiatric treatment, symptoms, or diagnoses.  She was 
ordered to appear for Initial Active Duty for Training in 
July 1990.  But when she appeared in July 1990, she was 
almost immediately found to be pregnant and was medically 
disqualified from service because of the pregnancy.  During 
this very brief period of time, there is no evidence that the 
veteran manifested any psychiatric condition or that any 
prior psychiatric condition worsened.

The veteran was next treated by VA in a day hospital program 
in June 1993 for drug and alcohol abuse, with obsessive 
compulsive disorder, and personality disorder with dependent 
and borderline traits.  Associated medical records reflect 
the veteran's account that she had started having problems 
when she was 16 years old.  Other records indicated that her 
abuse of alcohol and marijuana might be causing or 
aggravating her depression.  

The veteran's post-service medical records, including 
examinations and progress notes, reflect diagnoses of 
dysthymia, depression, bipolar disorder, obsessive compulsive 
disorder, personality disorder, including VA medical records 
from 1997 and thereafter.  Medical records from the Vet 
Center in Houston, Texas, dated in mid-2000, reflect 
treatment for PTSD due to multiple sexual traumas.  But 
generally, the available post-service medical records 
generally do not support a finding that the veteran has any 
psychiatric disorder, including depression or PTSD, that is 
related to service or to any incident during service.  
Indeed, there is no reference to any in-service stressor 
during the veteran's August 1998 VA hospitalization for 
depression.  Rather, the records from that hospitalization 
refer to various non-service stresses.  And very notably, on 
a February 1998 VA social work assessment report in 
connection with psychiatric treatment, the veteran reported 
several sexual traumas, but she specifically denied being 
sexually abused in service.  She also stated that she had 
never reported any of the prior attacks.

There is also more recent evidence that the veteran's 
depression had its onset prior to her brief period of active 
service in 1980.  According to an October 1998 non-VA 
psychiatric evaluation, the veteran recalled having been well 
until she was 16 years old, when she was hospitalized while 
in the Job Corps.  As discussed above, this preceded her 
solitary month of active service in 1980.

The veteran had been awarded Social Security Administration 
(SSA) disability benefits for a period of time.  According to 
the veteran, her SSA disability award was awarded because of 
manic depression and degenerative bone disease, but the SSA 
award indicates that the disability was based on affective 
disorder and alcoholism, commencing in July 1998, that is, 
many years after service.   None of the SSA's records relate 
either the onset or etiology of any post-service psychiatric 
symptoms to her service or to any incident during such 
service.  

There also are inconsistencies in the veteran's account.  For 
instance, while she has stated that she was hospitalized 
throughout the 1980s, on the October 1998 non-VA psychiatric 
evaluation, she reported that she had been hospitalized when 
she was 16 years old and four more times within six years of 
this examination (that is, since 1992).  Moreover, in this 
psychiatric evaluation, the veteran also reported multiple 
rapes when she was in high school.  But in connection with 
other examinations, she has mentioned an entirely different 
history of sexual assaults.  Also, even in connection with 
treatment at the Vet Center in mid-2000, the veteran reported 
that one drill sergeant had constantly harassed her and 
treated her like a "pet" and that she constantly had to 
fend off sexual advances from a corporal.  This account 
contrasts remarkably from other accounts where she stated 
that she was taken to a dormitory basement and raped.  
Regrettably, the Board is unable to find the veteran's 
varying accounts consistent or credible.   

The Board also considers several recent VA examinations and a 
medical opinion.  

On an August 2002 VA psychiatric examination, the veteran 
reported several rapes, including when she was six years old 
and during active duty.  The examining VA neuropsychologist 
described other accounts of rapes that had appeared in 
various medical records and noted several inconsistencies in 
these various reports.  The examiner also noted discrepancies 
between the veteran's actual active service and the veteran's 
belief that she had served on active duty longer.  The 
examiner noted that there had been no PTSD treatment in 
hospital records or a current PSD diagnosis.  Diagnoses were 
major depressive disorder, cocaine abuse in remission, and 
alcohol abuse.  The examiner specifically rejected a current 
diagnosis of PTSD symptoms.  She also commented that there 
was no significant evidence that the veteran's service had 
significantly contributed to her psychiatric disorder.  This 
examination does not support a finding that the veteran 
developed PTSD as a result of her active service or that any 
other current psychiatric disorder is somehow caused or 
aggravated by any aspect of her active service.

However, the Board must also consider a May 2005 VA PTSD 
examination.  The veteran reported having been molested when 
she was five to six years old and having been raped by a 
drill sergeant during basic training, within a few days of 
being discharged from service.  She also noted several other 
rapes after the in-service incident and said that the later 
rapes had triggered memories of previous assaults.  The 
examining VA clinical psychologist noted inconsistencies 
between the veteran's account and an August 2004 medical note 
regarding when she had stopped using crack cocaine.  
Diagnoses were major depressive disorder, cocaine and alcohol 
abuse that were in remission, and features of a bipolar 
disorder.  However, the examining psychologist stated that 
the veteran did not have the full symptoms for a PTSD 
diagnosis.  The examiner stated that she may have exhibited 
PTSD at times, but not at the present time.  The Board notes 
also that the examiner stated that the veteran had 
experienced a military sexual trauma that could give rise to 
PTSD and that she had had additional sexual traumas and 
abandonment by her mother which were all likely contributors 
to her psychological problems.  The examiner indicated that 
distinguishing between the effects of the military trauma and 
the other traumas was impossible.  But regardless of the 
diagnosis, the Board is not bound to accept this examining 
clinical psychologist's statement that the veteran suffered a 
military sexual trauma.  As discussed above, the veteran's 
accounts of the alleged stressor are simply not credible or 
consistent.  

In this case, the Board sought a VA medical opinion because 
of conflicts in various diagnoses.  In the resulting medical 
opinion in August 2006, the lead psychiatrist of a VA medical 
facility concluded that the veteran had had depression since 
prior to service (about 1977 to 1978).  The psychiatrist 
further diagnosed bipolar disorder and possible borderline 
personality disorder.  The psychiatrist did not relate any of 
these disorders to the veteran's active service in any 
manner.  However, the psychiatrist also indicted that the 
veteran had had PTSD in 2000 that was "caused and/or 
aggravated by various sexual trauma, including military 
sexual trauma if it occurred."  This is very cautionary 
language.  Indeed, the psychiatrist also noted several 
inconsistencies in the veteran's various accounts of her 
sexual traumas.  And most significantly, as noted above, the 
Board has not found the veteran's account of her alleged in-
service sexual trauma to be credible or corroborated.  

As discussed above, VA may submit any evidence received to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  But because of the 
Board's findings that the veteran's account of in-service 
trauma is not credible, this case does not present such a 
need. 

In sum, the weight of the evidence demonstrates that the 
veteran's current psychiatric conditions were not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


